Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López.
La utilización de leyes fiscales como mecanismos de pre-sión y persecución no tiene cabida alguna en nuestro sistema democrático de gobierno. Dicho curso de acción debería me-recer el más enérgico, y unánime repudio de parte de este Tribunal, el cual se supone que sea el máximo guardián y garantizador de los derechos ciudadanos que consagra la Constitución del Estado Libre Asociado de Puerto Rico. Hoy rechazamos y condenamos dicha acción al igual que lo hi-cimos en 1984 en Hernández Colón v. Srio. de Hacienda, 115 D.P.R. 145, 167 (1984).
Disentimos en el presente caso por cuanto la prueba pre-sentada en el mismo a nivel de instancia y las inferencias lógicas y razonables que de la misma pueden hacerse nos convencen de que el Estado, al acusar y procesar al apelante Luis A. Lausell Hernández, aplicó selectiva y discriminato-riamente las disposiciones de la See. 145 de la Ley de Contri-buciones sobre Ingresos de 1954 (13 L.P.R.A. sec. 3145(c)), en violación de la Cláusula sobre la Igual Protección de las *851Leyes de nuestra Constitución. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1.
I
Como es de todos conocido, el apelante Luis A. Lausell Hernández es una persona, sumamente conocida que se ha desenvuelto tanto en el ámbito obrero-patronal como en el político.(1) Para los tres (3) años en que el referido apelante no rindió las planillas de contribución sobre ingresos(2) — acción en relación con la cual en 1985 la actual administra-ción de gobierno le imputó la violación de la citada See. 145 de la Ley de Contribuciones sobre Ingresos de 1954 — (3) éste era un empleado de la Autoridad de Energía Eléctrica de Puerto Rico. La referida Autoridad, como todo patrono viene obligado a hacerlo en Puerto Rico, retuvo del salario del ape-lante durante los años en controversia una cantidad del mismo por concepto de contribución sobre ingresos, dinero que por mandato de ley dicho patrono envió al Departamento de Hacienda. Como es de todos conocido, la cantidad de dinero que es retenida por el patrono por concepto de contri-bución sobre ingresos se calcula a base de una fórmula porcentual que provee el propio Departamento de Hacienda, la cual toma en consideración no sólo el salario que recibe la persona, sino las deducciones particulares a que tiene dere-cho dicho empleado, tales como si es jefe de familia, el nú-mero de dependientes que tiene, etc. Ello se hace con el objetivo de que dicha suma de dinero sea suficiente para cu-brir la responsabilidad contributiva del empleado, lo cual, de *852ordinario, así resulta ser a menos que éste haya devengado ingresos adicionales a su salario regular.
Resulta necesario enfatizar, en su consecuencia, que en el presente caso no se trataba de un “evasor contributivo”; esto es, uno de los muchos ciudadanos que viven en nuestro país que no sólo no rinden sus planillas, sino que no le pagan al fisco suma de dinero alguna por concepto de contribución sobre ingresos. A lo sumo, y de haber percibido el apelante ingresos adicionales a su salario durante los años en contro-versia, éste hubiera tenido que pagar una cantidad mínima adicional a la ya retenida en su origen por la Autoridad de Energía Eléctrica.
No hay duda de que el apelante, conforme las disposi-ciones pertinentes de la Ley de Contribuciones sobre In-gresos, al haber recibido durante dichos años ingresos en exceso de los $2,000 venía en la obligación de radicar las co-rrespondientes planillas. Igualmente correcto lo es el hecho de que la citada See. 145 de la referida ley dispone que:
(c) Dejar de Rendir Planillas. — Cualquier persona obli-gada bajo este subtítulo a rendir una planilla o declaración que voluntariamente dejare de rendir dicha planilla o declara-ción, dentro del término o términos fijados por ley o por regla-mentos, en adición a otras penalidades provistas por ley, será culpable de un delito grave y castigada con multa no menor de quinientos (500) dólares ni mayor de diez mil (10,000) dólares o reclusión por un término no menor de seis (6) meses ni mayor de cinco (5) años, o ambas penas, más las costas del pro-ceso. 13 L.P.R.A. sec. 3145(c).
Ahora bien, la referida Ley de Contribuciones sobre In-gresos contiene una disposición muy particular, la cual le permite al Secretario de Hacienda “hacerle a un ciudadano una planilla de oficio”. A esos efectos, dispone la See. 416 de la referida ley:

Planillas de oficio

(a) Facultad del Secretario. — Si cualquier persona dejare de rendir una planilla en la fecha prescrita por ley, el Secreta-*853rio hará la planilla por la información que él tenga y por aquella otra información que pueda obtener mediante testi-monio o de otro modo.
(b) Validez de la Planilla. — Cualquier planilla así hecha y suscrita por el Secretario, o por cualquier funcionario o em-pleado del Negociado de Contribución sobre Ingresos, será prima facie correcta y suficiente para todos los fines legales. (Énfasis suplido.) 13 L.P.R.A. see. 3416.
La prueba presentada por el apelante durante el proceso criminal que le fuera celebrado ante la Sala de San Juan del Tribunal Superior de Puerto Rico —la cual no fue refutada en forma alguna por el Estado— demostró que el Departa-mento de Hacienda soluciona administrativamente las si-tuaciones como la que presenta el caso del apelante. Esto es, se cita a las personas concernidas a las oficinas del referido Departamento de Hacienda —y no a la Fiscalía de Distrito de San Juan, como hicieron funcionarios del Departamento de Justicia en el presente caso, acción que la mayoría del Tribunal, increíblemente, cataloga como agotamiento de “todos los esfuerzos administrativos”— donde, de la persona no acceder a rendir la planilla, se procede a llenarle una “de oficio”; ello bajo la facultad que le confiere la citada See. 416. Desfiló, en adición, ante el tribunal de instancia prueba específica de que para la fecha del juicio esta práctica admi-nistrativa estaba en vigor desde hacía más de veinte (20) años.
¿Por qué no se siguió dicha práctica administrativa en el presente caso? Esto es, ¿por qué el Estado intervino con Luis A. Lausell Hernández a través de su Departamento de Justicia en lugar de hacerlo por medio del Departamento de Hacienda? La interrogante nos lleva al punto neurálgico que,, a nuestro entender, plantea el recurso.
HH h-H
No tenemos duda de que nos encontramos ante un esta-tuto —la See. 145— que es neutral y constitucional de su faz *854y que se proyecta sin hacer distinción alguna entre personas. Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975). Ahora bien, es de todos conocido que aun ante esta-tutos como el que ocupa nuestra atención, puede surgir un problema constitucional si el mismo es aplicado en forma ar-bitraria, selectiva y discriminatoria a una persona o a un grupo de personas. Carter v. Jury Commission, 396 U.S. 320, 337 (1970). Ello, como es sabido, constituye una viola-ción del derecho a la igual protección de las leyes.
No se trata de que el Gobierno de Puerto Rico no pueda acusar criminalmente a sus ciudadanos, bajo las disposi-ciones de la antes citada See. 145 de la Ley de Contribu-ciones sobre Ingresos, por no rendir planillas. Se trata de que no lo puede hacer en forma selectiva y discriminatoria en violación del Art. II, Sec. 1 de nuestra Constitución, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257, el cual dispone que:
La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encarnarán estos prin-cipios de esencial igualdad humana.
Al discutirse el alcance de la cláusula constitucional ci-tada en el seno de la Convención Constituyente se vertieron, en lo pertinente, expresiones como las siguientes:
Ideas políticas o religiosas. Se reconoce el derecho a tener ideas políticas y convicciones religiosas diferentes y en con-flicto entre sí sin que esta diferencia o este conflicto milite en favor o en contra de ciudadano alguno en sus relaciones con el Estado. La libertad de pensamiento y la libertad de con-ciencia quedan aquí protegidas no sólo en su expresión sino también en las consecuencias de esta expresión.
El más amplio reconocimiento del derecho a diferir y ser, no obstante, tratado con igualdad y protegido en esa diferencia *855por el poder público, es uno de los rasgos definidores de la democracia liberal. (Énfasis suplido.) 4 Diario de Sesiones de la Convención Constituyente 2562 (1951).
En Clemente v. Depto. de la Vivienda, 114 D.P.R. 763, 767-768 (1983) —caso en que revocamos la sentencia, deses-timatoria de la demanda, emitida por el tribunal de instancia y en que devolvimos el mismo al mencionado foro para que dilucidara la alegación, por parte del demandante, de que se le despidió de su empleo por razón de discrimen político— expresamos que en “el pasado hemos sido muy celosos y ri-gurosos en nuestra fundamental tarea de proteger la liber-tad ideológica contra gestiones represivas del Estado o algunos de sus funcionarios”, que,el “lenguaje del citado Art. II, Sec. 1 de nuestra Constitución es expreso, claro e inequí-voco; prohíbe y protege a un ciudadano contra toda clase de discrimen”, y que dicho lenguaje sencillamente “garantiza el disfrute de la libertad ideológica a que tiene derecho todo individuo en una sociedad democrática como la nuestra”. (Énfasis suplido y en el original.)
III
¿Existe prueba en el récord que justifique o sostenga la posición del apelante a los efectos de que la “estrategia obvia [del Estado] era procesar criminalmente al apelante, tal vez como castigo por su militancia política o tal vez para esta-blecer un ejemplo dirigido a desalentar a otros osados ...”? (Énfasis suplido.) Alegato del apelante, pág. 9.
Es un hecho incuestionable que el apelante es un activo militante —candidato en 1980 al cargo de Gobernador de Puerto Rico— de un partido de minoría en nuestro país, la cual agrupación política es de ideología completamente dis-tinta al partido de gobierno en el poder en 1985, año en que se pone en marcha la maquinaria judicial en su contra. Tam-poco puede haber duda sobre el hecho de que el “movi-miento” que comenzó el apelante —mediante el cual instaba *856a sus conciudadanos a no rendir planillas como protesta ante la “corrupción existente en el Gobierno de Puerto Rico”— es uno que puede y debe catalogarse como de tipo político. Por otro lado, y como expresáramos anteriormente, el apelante presentó prueba —mediante el testimonio de un empleado supervisor del Departamento de Hacienda— que demuestra que su caso era uno que resultaba ser único ante la práctica prevaleciente en dicho Departamento de solucionar adminis-trativamente esta clase de situaciones.(4) No debe olvidarse que el Estado —en lugar de lidiar con el apelante a través del Departamento de Hacienda, el cual con toda probabili-dad hubiera solucionado administrativamente el asunto— optó en el presente caso por hacerlo a través de funcionarios del Departamento de Justicia, los cuales citaron al apelante a la Fiscalía del Distrito de San Juan. En dicho lugar, luego de que Lausell Hernández declinara la “invitación” de rendir sus planillas que le extendieran dichos funcionarios, éstos inmediatamente procedieron a radicar cargos criminales contra el apelante. Por último tenemos que el Estado, te-niendo amplia oportunidad para explicar el porqué de la des-viación de una práctica administrativa en vigor por más de veinte (20) años, no presentó prueba alguna a esos efectos ni ofreció explicación alguna sobre su proceder en este caso en específico.
Ante todo este cuadro fáctico, somos del criterio que re-sulta lógica y razonable la inferencia de que la radicación de cargos contra el apelante por violación a la See. 145 de la Ley *857de Contribuciones sobre Ingresos de 1954, supra, fue una acción selectiva y discriminatoria, motivada por cuestiones políticas, en clara violación de las disposiciones del Art. II, Sec. 1 de la Constitución del Estado Libre Asociado de Puerto Rico, supra. La mejor prueba de ello lo constituye la acción de la mayoría del Tribunal, prácticamente sin prece-dentes, de reducir —“a modo de excepción, sua sponte”— al mínimo prescrito por ley la pena de prisión que le fuera im-puesta al apelante por el tribunal de instancia. Tal parece como si dicha acción tuviese el propósito de acallar la preocu-pación de todos, y tal vez el convencimiento, de que Luis A. Lausell Hernández fue acusado criminalmente por no rendir sus planillas precisamente por llamarse y tratarse de Luis A. Lausell Hernández y no de “John Doe” o de “Pepe Pérez”.
La violación constitucional cometida no se subsana redu-ciendo el término de la condena de prisión impuéstale al ape-lante, como tampoco concediéndole a éste los beneficios de una sentencia suspendida sin condiciones o imponiéndole el deber de realizar trabajo comunitario. No es cuestión de atemperar ni suavizar las convicciones por delito grave que pesan sobre los hombros del apelante. Dicha violación cons-titucional únicamente se rectifica condenando y rechazando de plano la actuación del Estado y revocando las convic-ciones decretadas.
Por las razones antes expresadas, revocaríamos las sen-tencias criminales apeladas.(5)

 El apelante fue Presidente de la Unión de Trabajadores de la Industria Eléctrica y Riego (U.T.I.E.R.) y en 1980 fue candidato al cargo de Gobernador de Puerto Rico por el Partido Socialista Puertorriqueño.


 En 1981, 1982 y 1983.


 Surge de los autos originales que las denuncias fueron radicadas el 15 de abril de 1985 y los correspondientes pliegos acusatorios el día 8 de mayo de 1985.


 Las decisiones citadas por la opinión mayoritaria con el propósito de de-mostrar que el presente caso no es único —Pueblo v. Corales Irizarry, 107 D.P.R. 481 (1978); Pueblo v. Tursi, 105 D.P.R. 717 (1977); Pueblo v. Calzada, 93 D.P.R. 803 (1966); Pérez Vega v. Tribunal Superior, 93 D.P.R. 749 (1966); Pueblo v. Franceschi, 74 D.P.R. 825 (1953); Pueblo v. Pieterz, 61 D.P.R. 237 (1943)— no sostienen su posición. En dichos casos, los contribuyentes efectivamente rindie-ron sus planillas. Se les acusaba de evasión contributiva; esto es, de no haber reportado la totalidad de sus ingresos.


 Debe quedar claro, sin embargo, que el resultado que proponemos no tiene el efecto de impedir que el Gobierno de Puerto Rico pueda cobrarle al ape-lante las sumas de dinero que éste alegadamente le adeuda al Estado por con-cepto de contribución sobre ingresos; las mismas podrán ser recobradas mediante la utilización de los procedimientos civiles pertinentes.